WILBUR, Circuit Judge.
Petitioner prays for writ of mandamus to compel the trial judge to dismiss the action for lack of jurisdiction, which motion was taken under advisement on February 16, 1932. It is alleged in the petition that the trial court, after having expressed the opinion that the court was without jurisdiction, proceeded to administer the affairs of the receivership and was continuing so to do without a decision upon the motion to dismiss. The petition for writ of mandamus was verified April 25, 1933, and filed in this court on August 31, 1934. It now appears that in the meantime the trial court had fully concluded the matter in the court below and had entered its final decree on December 18,1933. Appropriate remedy in such a case is by appeal, and not by mandamus. Curtis v. Paramount Famous Lasky Corp. (C. C. A.) 38 F. (2d) 476; Curtis v. American Tel. & Tel. Co. (C. C. A.) 38 F.(2d) 476; In re Atlantic City R. R., 164 U. S. 633., 17 S. Ct. 208, 41 L. Ed. 579.
The petition is denied.